          Case 3:20-cv-00394-VC Document 22 Filed 12/02/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 FRANCISCA MORALEZ,
                                                    Case No. 20-cv-00394-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 DELTA FAIR, et al.,
                Defendant.



       The Court has been advised by the Certification of ADR Session filed on November 27,

2020, that the parties have resolved this case through mediation. (Re: Dkt. No. 21). Therefore, it

is ORDERED that this case is DISMISSED without prejudice. All deadlines and hearings in the

case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: December 2, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
